Exhibit21.1 Cobalt International Energy,Inc. Subsidiary List Subsidiary Jurisdiction of Formation Cobalt International EnergyGP,LLC Delaware Cobalt International Energy,L.P. Delaware Cobalt GOMLLC Delaware Cobalt GOM #1LLC Delaware Cobalt GOM #2LLC Delaware Cobalt International Energy OverseasLtd. Cayman Islands Cobalt International Energy German Verwaltungs GmbH Germany Cobalt International Energy Germany GmbH & Co. KG Germany Cobalt International Energy AngolaLtd. Cayman Islands CIE Angola Block 9Ltd. Cayman Islands CIE Angola Block 20Ltd. Cayman Islands CIE Angola Block 21Ltd. Cayman Islands Cobalt International Energy GabonLtd. Cayman Islands CIE Gabon DiabaLtd. Cayman Islands CIE Mexico,LLC. Delaware CIE Mexico 2,LLC. Delaware Cobalt Energía de México, S. de R.L Mexico Kwanza BasinLimited Cayman Islands
